EXHIBIT 10.2




MASTER SERVICES AGREEMENT FOR PROFESSIONAL SERVICES


This Master Services Agreement for Professional Services (the “MSA”) by and
between Conn Appliances, Inc., with offices at 2445 Technology Forest Blvd., The
Woodlands, TX 77381 (hereinafter individually referred to as the “Company”) and
Woodlands Financial Advisory LLC at 283 N Silvershire Cir, The Woodlands, TX
77381 (hereinafter referred to as “Consultant” and, together with the Company,
the “Parties”) is made and entered into on April 14, 2020, and effective as of
April 1, 2020 (the “Effective Date”).
WHEREAS, Company desires to procure from Consultant, and Consultant desires to
provide to Company, the services (the “Deliverables” or “Services”) described in
this MSA and in the task order attached hereto as Exhibit A (and any other
similar task orders entered into by the Parties from time to time under this
MSA), on the terms and conditions specified herein;
NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
Company and Consultant hereby agree as follows:
1. SERVICES AND SCOPE OF WORK
1.1 Services. Consultant agrees to perform for the Company the Services
described in this MSA and in the task order attached hereto as Exhibit A and any
other similar task orders that the Parties may agree to from time to time (each,
individually, a “Task Order”). The Services shall be provided in accordance with
the provisions of this MSA and the applicable Task Order.
1.2 Provision of Services. All of the Services shall be provided by Consultant
and Consultant shall not delegate, assign or subcontract the performance of any
of the Services.
2. INDEPENDENT CONSULTANT AND SUBCONTRACTING
Consultant is performing the Services as an independent contractor. Consultant
is not an agent of the Company and thus has no right or authority, express or
implied, to represent or legally bind the Company as to any matters, except as
expressly authorized in this MSA. The Company shall not be responsible for
payment of, and Consultant shall not make a claim against the Company for,
worker’s compensation, health or disability benefits, or unemployment insurance,
nor shall the Company be responsible for withholding or paying employment
related taxes or withholdings for or on behalf of Consultant. In the event that
any federal, state or local government agency, any court or any other applicable
entity determines that Consultant is an employee of the Company for any purpose,
Consultant agrees to indemnify and hold the Company harmless from all
liabilities, costs, taxes and/or expenses (including, but not limited to,
attorneys’ fees) associated with such determination.
3. PERSONNEL
Consultant shall comply with the Company’s reasonable security regulations,
including any procedures that Company personnel and other consultants are
normally asked to follow. Unless otherwise agreed by the Parties, Consultant
shall observe the Company’s working rules, working hours and holiday schedules
if working on the Company’s premises. Consultant specifically acknowledges that
the Company is committed to a drug-free work place and Consultant represents,
warrants and covenants that it is, and shall be, in compliance with such working
rule.
4. INSURANCE
4.1 Requirement to Maintain Insurance. Prior to commencing the Services and for
the duration of the term of the MSA, Consultant shall maintain without
interruption and at its own expense, insurance having the following coverage:
(a) Commercial general liability insurance with a limit of not less than Two
Hundred and Fifty Thousand Dollars ($250,000) and such insurance shall:
(1)
be written on a per occurrence basis, and

(2)
be endorsed to cover liability arising from premises, operations, independent
contractors, products-completed, personal injury and advertising injury, and
liability assumed under an insured contract.

(b) Property insurance on a “Special Causes of Loss” form covering Contractor
property for its full replacement cost.
Unless otherwise agreed to in writing by Company, all policies of insurance
shall be underwritten through insurance companies at all times licensed to do
business in the various states where the Services are provided with an AM. Best
rating of A- VII or better. Subject to the other provisions of this Section 4.1,
Contractor shall have its respective policies of insurance required herein
endorsed to provide that such policies of insurance shall not be canceled,
non-renewed or materially altered without prior written notice to Company.
Contractor shall have its respective policies of insurance required herein
endorsed to waive the insurance carriers’ rights of subrogation against Company.





--------------------------------------------------------------------------------




4.2 Company Named as Insured. Company shall be named as an additional insured
under the commercial general liability coverage required above and such
additional insured coverage shall be provided on a primary basis and shall not
require Company’s policies to contribute toward the payment of any loss.
4.3 Proof of Insurance. Prior to commencing the Services but in no event later
than ten (10) business days from the date Consultant executes this MSA,
Consultant shall deliver to Company Certificates of Insurance, or other proof of
coverage satisfactory to Company, evidencing compliance with the terms hereof,
and upon Company’s request, true and correct copies of the insurance policies.
5. COSTS, COMPENSATION AND INVOICING
5.1 Consultant’s Efforts to Minimize Charges. Consultant shall use commercially
reasonable efforts to perform each Service in as economical a manner as
practicable and to minimize the time and materials charges or costs and other
charges and expenses incurred in connection therewith, to the maximum extent
practicable, consistent with Consultant’s other obligations under the applicable
Task Order.
5.2 Fees and Costs. Consultant will perform work at a monthly rate. The monthly
rate basis (“Standard Monthly Rate”) is twelve-thousand eight hundred dollars
($12,800) and includes up to sixty-four (64) consulting hours per month. Any
consulting hours beyond sixty-four (64) hours per month (“Excess Hours”) will be
paid at an hourly rate of $200 per hour (“Excess Hours Rate”). Consultant must
receive written pre-approval from the Company prior to incurring any hours
beyond sixty-four (64) in any given month. Non-labor expenses and materials
costs (“Nonlabor Costs”) to be reimbursed by Company must be pre-approved.
Non-Labor Costs shall be properly documented and incurred by Consultant in
connection with providing the Services and under no circumstances shall Company
reimburse more than the actual cost to Consultant. Company will pay Consultant
the sum of the Standard Monthly Rate plus, the product of Excess Hours
multiplied by the Excess Hours Rate, within 15 days after receiving Consultant’s
fee invoices. Consultant will invoice for reimbursement any Non-labor Costs on a
monthly basis.
5.3 Services Covered. Both parties acknowledge and agree that the compensation
and reimbursement set forth in Section 5.2 are intended to compensate Consultant
fully for all Services and/or Deliverables to be performed and/or provided by
Consultant pursuant to applicable Task Orders. Accordingly, the Company shall
not be obligated to pay Consultant any consideration or amounts in addition to
those described in Section 5.2.
5.4 Taxes. Consultant agrees to sign the IRS Form W-9 attached hereto and return
it to the Company within five days of execution of this MSA. Consultant shall be
responsible for any sales, use, excise, value-added, services, consumption and
other taxes and duties payable by Consultant on any goods or services used or
consumed by Consultant in providing the Services where the tax is imposed on
Consultant’s acquisition or use of such goods or services and the amount of tax
is measured by Consultant’s costs in acquiring such goods or services.
5.5 Invoicing. As set forth in an applicable Task Order, Consultant shall issue
invoices to the Company with the pricing detail and in a format and on the media
agreed upon by Company and Consultant.
6. INDEMNITIES
Consultant Indemnity. Consultant agrees to indemnify, defend at its expense and
hold harmless the Company, and its affiliates, subsidiaries, partners, officers,
directors, employees, agents, successors and assigns from any and all claims,
actions, damages, liabilities, costs and expenses, including reasonable
attorneys’ fees and expenses, arising from or related to: (i) any breach of the
representations, warranties and covenants made by Consultant under this MSA;
(ii) any breach of the confidentiality obligations hereunder by Consultant;
(iii) any claim of infringement made against the Company or its representatives
of any patent, copyright, trademark, trade secret or other proprietary right
relating to Deliverables, documentation and/or other materials provided by
Consultant; (iv) any claim of misappropriation of Confidential Information
alleged to have occurred because of the Company’s (or its designated
representatives) use of Deliverables, documentation and/or other materials
provided by Consultant; or (v) any personal injury or property damage in
connection with or arising out of the fault or negligence of Consultant or
otherwise relating to the furnishing, performance or use of the Services,
Deliverables or other materials provided under this MSA or any Task Order. This
Section 6 shall survive the termination of this MSA.
7. BINDING ARBITRATION
Any dispute, controversy or claim arising out of or relating to this MSA or a
Task Order shall be settled by binding arbitration administered by the American
Arbitration Association under its Commercial Arbitration Rules, and judgment on
the award rendered by the arbitrator(s) may be entered in any court of competent
jurisdiction. The arbitration shall be held in Houston, Texas unless the parties
mutually agree on a different location. Each party shall be responsible for its
own costs and expenses. The parties understand and agree that this MSA and the
transactions contemplated herein will have a material connection to interstate
commerce and intend that the Federal Arbitration Act apply hereto. The decision
of a majority of the arbitrators shall be final and binding. If the losing party
does not abide by the decision and award within 30 days, then the prevailing
party may file suit in a court of competent jurisdiction to enforce the
arbitrator’s decision and award. This Section 7 shall survive the termination of
this MSA.





--------------------------------------------------------------------------------






8. OWNERSHIP
The Company, its successors and assigns, shall have the unfettered right to
obtain, and to hold in its own name, patents, copyrights, registrations, or such
other intellectual property rights and protections as may be appropriate. All
Deliverables shall bear the Company’s copyright and trade secret notices.
9. CONFIDENTIALITY AND PROPRIETARY RIGHTS
9.1 Non-Disclosure. Consultant shall preserve as strictly confidential and
proprietary all information and material of or relating to the Company, whether
or not marked as confidential, including but not limited to the Company
information, materials, data, strategic plans, financial information, personnel
files, customer (or potential customer) lists, or other information that the
Company may provide to Consultant, or Consultant may receive, in connection with
this MSA or the Task Order(s) (collectively “Confidential Information”).
Consultant shall hold the Confidential Information in confidence, with
reasonable care and shall not disseminate such Confidential Information to
except to representatives of the Company pursuant to the performance of the
Services hereunder. Consultant agrees to preserve any copyright, trademark and
other proprietary rights notices on all Confidential Information and promptly
notify the Company of any disclosure of Confidential Information that is not in
accordance with this MSA. Consultant agrees that in the event of a breach or
threatened breach of this Section 9.1, that the Company may be irreparably
harmed such that monetary damages will not adequately compensate for its
injuries. In the event of any such breach, the Company shall be entitled, in
addition to any rights or remedies it may have at law or in equity, to temporary
and permanent injunctive relief issued by any court of competent jurisdiction
enjoining and restraining Consultant from continuing such breach and the payment
by Consultant of all costs associated with any litigation, including attorneys’
fees. The foregoing obligations shall survive termination or expiration of this
MSA or any Task Order.
9.2 Limitations. Confidential Information shall not include information to the
extent that Consultant can show that such information: (i) has been publicly
disclosed through no wrongful act of Consultant or its representatives; (ii) was
received from a third party having the right to lawfully possess and disclose
same and without breach of this MSA or another obligation of confidentiality to
Company; (iii) was approved for release by prior written authorization of the
Company; or (iv) is or was required to be disclosed by a court of competent
jurisdiction pursuant to applicable law or regulation, but only to the extent
expressly required and only after alerting the Company of such disclosure
requirement.
9.3 Return or Destruction of Confidential Information. Promptly following the
termination of this Agreement, Consultant will return or, at the instruction of
Company, destroy (and certify such destruction to the Company), any Confidential
Information (and any copies thereof) in Consultant’s possession.
10. WARRANTIES
Consultant represents, warrants and covenants that: (a) Consultant will comply
with all laws and regulations in performing the Services; (b) Consultant will
perform the Services in accordance with the terms and conditions of this MSA and
any Task Order in a professional and workmanlike manner consistent with best
industry standards and practice; (c) Consultant possesses all right, power and
authority to enter into this MSA; (d) all Deliverables shall be original works
of Consultant or that Consultant shall have all rights necessary to provide such
Deliverables; and (e) neither the Services, Deliverables nor any other
materials, or any part thereof, provided to the Company shall infringe any
patent, copyright, trademark, trade secret or other proprietary right of a third
party. The parties may agree upon additional warranties that will apply to
specific Task Orders. If any Services performed by Consultant fail to meet the
above warranties, then, without limiting any other remedies at law or in equity,
Consultant promptly shall correct or re-perform any affected Services at no cost
to the Company.
11. TERM AND TERMINATION
11.1 Term. The term of this MSA will commence on the Effective Date and shall
terminate six months later, unless sooner terminated pursuant to this Article
11. The length of the Agreement may be extended on a month-to-month basis,
provided that both Parties to agree to extend in writing.
11.2 Termination for Cause. This MSA and/or any Task Order issued under it may
be terminated by either Party (reserving cumulatively all other rights and
remedies at law or in equity unless expressly stated herein) in the event the
other Party has materially breached this MSA or any Task Order (i) upon receipt
of written notice thereof if such material breach is incapable of cure; or (ii)
upon the expiration of 30 days (or such additional cure period as the
non-breaching Party may authorize in writing) after receipt of written notice
thereof if the material breach is capable of cure and has not been cured. Waiver
of a particular material breach shall not imply waiver of any other material
breach. Consultant may terminate this MSA or a particular Task Order in the
event that the Company fails to pay Consultant undisputed amounts under this MSA
or a particular Task Order within 60 days of invoicing.







--------------------------------------------------------------------------------




11.3 Termination for Convenience. The Company and Consultant may terminate this
MSA at any time for convenience and without cause. Exercise of this right must
be accomplished by giving the other Party prior written notice designating the
termination date (which termination date shall not be less than 30 days
following such notice) and by paying Contractor all compensation and
reimbursement due pursuant to Section 5.2 through the date of termination.
12. EQUIPMENT
Company will provide the Consultant with a laptop equivalent to the hardware
provided to Company’s employees, without access to the Company’s electronic
systems of record. Except as set forth in Section 5.2, Contractor shall be
responsible for all other equipment employed in the performance of the Services
and creation of the Deliverables. All equipment obtained from the Company must
be returned in good working order upon the termination of the MSA. The
Consultant will reimburse Company’s for any lost, damaged or stolen equipment.
13. GENERAL
13.01 Assignment. This MSA shall be binding on the Parties and their respective
successors and permitted assigns. Neither Party may, nor shall have the power
to, assign this MSA without prior written consent of the other, except that the
Company may assign its rights and obligations under this MSA without approval of
Consultant to an entity that acquires all or substantially all of the assets of
the Company or to any subsidiary or affiliate or successor in a merger or
acquisition of the Company; provided that in no event shall such assignment
relieve the Company of its obligations under this MSA.
13.02 Force Majeure. In the event performance of this MSA or a particular Task
Order is prevented or interfered with by reason of acts of God, fires, floods,
epidemic, strikes, or any other circumstances beyond the reasonable control and
without the fault or negligence of the Party whose performance is affected, the
Party so affected, upon giving prompt notice to the other Party of the
circumstances causing its delay or failure to perform and of its plans and
efforts to implement a work-around solution, shall be excused from such
performance on a dayto- day basis to the extent of such prevention, restriction
or interference (and the other Party shall likewise be excused from performance
of its obligations on a day-to-day basis until the delay, restriction or
interference has ceased), provided, however, that the Party so affected shall
use its reasonable efforts to avoid or remove such causes of nonperformance and
both Parties shall proceed whenever such causes are removed or cease. In the
event such delay shall extend for a period which substantially and adversely
impacts the Services, and in no event more than three consecutive days, then the
Company may terminate this MSA without liability upon written notice to
Consultant. For the avoidance of doubt, Company shall have no obligation to pay
any compensation pursuant to Section 5.2 that corresponds to days during which
Consultant’s performance of Services or creation of Deliverables is excused
pursuant to this Section 12.02.
13.03 Informal Dispute Resolution. The Parties agree that, prior to initiating
formal dispute resolution pursuant to Section 7 relating to any matter set forth
in this MSA, they will attempt to resolve disputes informally by working
together to promptly address problems and escalate issues as reasonably
necessary.
13.04 Notices. Any notices or communication under this MSA and/or any Task Order
shall be in writing and shall be hand delivered or sent by registered mail
return receipt requested to the Party receiving such communication at the
address first set forth above, or such other address as either Party may in the
future specify to the other Party in accordance with this notice provision.
13.05 Governing Law. This MSA and related Task Order(s) shall be governed by and
construed in accordance with the laws of the State of Texas, without regard to
its choice of law rules. This provision shall not be construed to conflict with
the provisions of Section 7.
13.06 Entire Agreement. Except as provided below in this Section 12.06, this MSA
and each Task Order attached hereto set forth the entire understanding and
agreement of the Parties as to the specific subject matter therein, and
supersede all prior agreements and representations, whether written or oral,
with respect to the subject matter of this MSA, and each Task Order, between the
Parties. No modification, amendment, supplement to or waiver of this MSA or any
Task Order, or any of their provisions, shall be binding upon the Parties unless
made in writing and duly signed by both Parties.
13.07 Counterparts. This MSA and any Task Order may be executed in multiple
counterparts, each of which shall be deemed to be an original, but all of which
shall together constitute one and the same MSA.
13.08 No Waiver. No waiver shall be effective unless in writing signed by an
authorized representative of the Party against whom enforcement of the waiver is
sought. Neither the failure of either Party to exercise any right of
termination, nor the waiver of any default or breach shall constitute a waiver
of the rights granted in this MSA with respect to any subsequent other default
or breach.
13.09 No Interference. Consultant represents to the Company that, as of the
Effective Date, Consultant is not subject to any obligation that would prevent
Consultant from entering into this MSA or any Task Order, and that Consultant’s
offer to provide Services and the Company’s acceptance of such offer in no way
causes or induces Consultant to breach any contractual obligation to any other
party.





--------------------------------------------------------------------------------






13.10 Non-disparagement. Consultant agrees he will neither make nor cause to be
made any statements that disparage, or damage the reputation of Company or any
of its affiliates or interfere with the contracts and relationships that Company
or any of its affiliates has with others at any time during the term of this
MSA. In the event Consultant makes such a disparaging communication to anyone,
including but not limited to the media, public interest groups, and publishing
companies, it will be considered a material breach of the terms of this MSA.
13.11 Non-solicit. Consultant agrees that for the duration of this MSA, and for
a period of 12 months following termination of this Agreement, Consultant shall
not either directly or indirectly, on his behalf or on behalf of others,
solicit, attempt to hire, or hire any person employed by Company or any of its
affiliates to work for Consultant or for another entity, firm, corporation, or
individual.
13.12 Severability. In the event any one or more of the provisions of this MSA
or of any Task Order is invalid or otherwise unenforceable, the enforceability
of remaining provisions shall be unimpaired.
13.11 Publicity. Consultant agrees not to publicize this MSA or any Task Order
in press releases, advertising or materials distributed to prospective customers
without the prior written consent of the Company, in each instance, which
consent may be withheld in its sole discretion. The Company shall be entitled to
reference this MSA in any public filings or press releases it makes.
13.12 Remedies. The rights and remedies of the Company as set forth in this MSA
are not exclusive and are in addition to any other rights and remedies available
to it at law or in equity.
13.13 Survival. Any provision of this MSA which contemplates performance or
payment subsequent to any termination or expiration of this MSA shall survive
any termination or expiration of this MSA and continue in full force and effect.
13.14 Headings. The section headings in this MSA are intended for reference
purposes only and shall in no way be construed to modify or restrict any of the
terms or provisions of this MSA.


IN WITNESS WHEREOF, the parties hereto have executed this MSA as of the date
first above written.
 
Woodlands Financial Advisory LLC
 
Company:
 
 
Consultant
 
Conn Appliances, Inc.
 
 
 
 
 
 
 
/s/ John Davis 4/6/2020
 
/s/ Lee A. Wright 4/14/2020
 
 
Signature & Date
 
Signature & Date
 
 
John Davis
 
Lee A. Wright
 
 
Name
 
Name
 
 
 
 
 
 
 
Title: CEO
 
Title: COO
 






























--------------------------------------------------------------------------------




Exhibit A
Task Order


This Task Order outlines the specific areas for which the Consultant will be
provide services as referenced in the MSA effective April 14, 2020.
1.
Advise on credit policy

2.
Advisory review of collections strategy

3.
Assistance and advice on model-scorecard development and analytics

4.
Assistance and advice on marketing analytics (Direct mail and digital)

5.
Other assistance and advice on analytics as agreed upon by Company and
Consultant

6.
Transition support and assistance

7.
Business development

a.
Lead sourcing

b.
Partnership development

c.
Work with various third-parties, other lenders and payment providers

d.
Warranty or insurance

8.
Other advisory services as agreed upon by Company and Consultant




